This is a proceeding under article 78 of the Civil Practice Act to review the action of the village board of the Village of Waverly, R. V., in removing petitioner from the position of patrolman on the village police force. Written charges were filed against him and a hearing was held thereon. Without going into detail as to all the charges and specifications suffice it to say that petitioner was found guilty: (1) of neglect of duty and failure to patrol his route for an appreciable length of time on two separate occasions; (2) of drinking intoxicating liquor while in uniform and on duty on two separate occasions; (3) of association and conduct with a married woman, not his wife, which had resulted in criticism from the public. These offenses were all directly or impliedly in violation of the rules and regulations of the police department of the Village of Waverly. We cannot say that they were trivial and unsubstantial in nature, especially in the light of their background. Waverly is a village with a population of 6,000 people and its police department consists of a chief of police and four patrolmen. In such a small community with such a small force naturally the conduct of each policeman was under a more direct scrutiny than might be the case in a larger community. There is some conflict in the testimony given to support the charges but the weight thereof was for the board. Certainly there is nothing in the record to indicate that the board acted arbitrarily, or that it did not have substantial evidence before it to sustain its findings. A board or police commissioner is necessarily vested with considerable discretion in matters of this character, and where there is any substantial evidence to sustain their judgment it will not he disturbed by the court. (People ex rel. Brown v. Greene, 106 App. Div. 230, affd. 184 R. T. 565; People ex rel. Hogan v. French, 119 R. V. 493; People ex rel. Masterson v. French, 110 R. Y. 494.) Determination unanimously confirmed, without costs. Present — Foster, P. J., Bergan, Coon, Imrie and Zeller, JJ.